DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an RCE filed on 06/24/2022. The applicant does not submit an Information Disclosure Statement. The applicant does amend claims 1, 2, 4, 6 - 10, 13 – 16, 19, and 20. Applicant cancels claims 5, 12, and 18. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 6 – 11, 13 – 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam US 2019/0250621 in view of Williams US 2014/0368341.
As per claim 1, A method for dynamically providing sensor data to a user associated with an autonomous vehicle based on an environment around the autonomous vehicle, the method comprising: 
receiving the sensor data from one or more sensors disposed on the autonomous vehicle, wherein the sensor data comprises measurements associated with [[an]]the environment around the autonomous vehicle; (Ghannam paragraph 0022 discloses, “The vehicle can be comprised of an autonomous (driverless) vehicle by having an autonomous controller 51 connected to bus 31 and to a plurality of associated actuators and sensors 52 as known in the art.” And paragraph 0025 discloses, “Data recorder 33 may access various vehicle parameters including vibrations experienced by the vehicle as measured by sensors 35 and both internal and external images from cameras 53. Recorded data can be used both internally for detecting earthquakes and evaluating vehicle status and externally for transmitting the data remotely to response center 45 in order to assist in detecting and quantifying earthquake events and the resulting damages caused.”)
determining, based on the sensor data, an earthquake has occurred in the environment around the autonomous vehicle; [[and]] (Ghannam paragraph 0025 discloses, “Data recorder 33 may access various vehicle parameters including vibrations experienced by the vehicle as measured by sensors 35 and both internal and external images from cameras 53. Recorded data can be used both internally for detecting earthquakes and evaluating vehicle status and externally for transmitting the data remotely to response center 45 in order to assist in detecting and quantifying earthquake events and the resulting damages caused.”)
determining, in response to determining that the earthquake has occurred in the environment around the autonomous vehicle and based upon sensor data that is associated with determining that the earthquake has occurred in the environment, a relevant sensor of the one or more sensors; (Ghannam paragraph 0029 discloses, “In step 67, the emergency management controller performs a check to determine whether the vehicle is moving and is located in a nonhazardous area. As used herein, a nonhazardous area may include a roadway traversing or proximate to a bridge or overpass, near high-rise buildings, or near bodies of water. When the vehicle is not driving in a particularly hazardous area, then a corresponding safety measure includes imposing a speed limit on vehicle motion in step 68. The reduction in speed is meant to lessen the risk of loss of control or significant collisions if shaking begins before the vehicle comes to a stop. When in a hazardous area, however, the maximum vehicle speed may be reduced less or not at all so that the vehicle can first proceed out of the hazardous area.” And paragraph 0038 discloses, “In the event that a vehicle is an autonomous vehicle, then a check is performed in step 92 determine whether the autonomous vehicle is parked in a hazardous location. Hazardous locations may include a parking structure, a covered garage, or other situations with a high likelihood of harm such as near a body of water. If in a hazardous location, then the autonomous vehicle identifies a nearby safe location in step 91 and automatically relocates the vehicle to the safe location. For example, a vehicle parked in a parking structure may automatically relocate to a position outside the parking structure by calculating an appropriate route to a safe destination and then activating the powertrain and autonomous controller to execute the route.”) and 
displaying, in response to determining that the earthquake has occurred in the environment, sensor data obtained from the relevant sensor, wherein displaying the sensor data obtained from the relevant sensor includes computer generated images and information that augment the sensor data obtained from the relevant sensor. (Williams paragraph 0040 teaches, “The method can include, at 210, receiving data derived from at least one sensor from each of a plurality of vehicles characterizing at least one earthquake. Thereafter, at 220, the method can include determining at least one of a magnitude and epicenter of the at least one earthquake. In addition, at 230, the method can include providing data characterizing the determination. Additionally, providing the data can include at least one of displaying the data, transmitting the data, loading the data, and storing the data.”)
Ghannam discloses an earthquake emergency management system for automotive vehicles. Ghannam does not disclose displaying sensor data obtained from the relevant sensor associated with the detection of an earthquake. Williams teaches displaying sensor data obtained from the relevant sensor associated with the detection of an earthquake. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Williams et.al. into the invention of Ghannam. Such incorporation is motivated by the need to ensure safe notification to a vehicle occupant during an earthquake.
As per claim 2, The method of claim 1, further comprising: 
sending, in response to determining that the earthquake has occurred in the environment around the autonomous vehicle, a request for remote assistance, the request further including at least the portion of the sensor data; (Ghannam paragraph 0016 discloses, “Wireless communication channel 24 preferably carries two-way communications in order to enable data supporting earthquake detection and for evaluating earthquake damage and identifying the need for emergency responses to be transmitted to emergency response center 15 as described below.”) and 
receiving an evaluation indicating a determination of an extent of damage or danger caused by the earthquake. (Ghannam paragraph 0025 discloses, “Data recorder 33 may access various vehicle parameters including vibrations experienced by the vehicle as measured by sensors 35 and both internal and external images from cameras 53. Recorded data can be used both internally for detecting earthquakes and evaluating vehicle status and externally for transmitting the data remotely to response center 45 in order to assist in detecting and quantifying earthquake events and the resulting damages caused.”)
As per claim 3, The method of claim 1, further comprising: receiving commands through remote assistance, the commands effective to allow limited control of the autonomous vehicle. (Ghannam paragraph 0029 discloses, “When in a hazardous area, however, the maximum vehicle speed may be reduced less or not at all so that the vehicle can first proceed out of the hazardous area.”)
As per claim 4, The method of claim 1, further comprising: 
receiving an alert communicating that the earthquake has occurred in the environment around the autonomous vehicle; (Ghannam paragraph 0026 discloses, “When the vehicle is occupied, then alert data is presented to the occupants in step 62. The alert data may include relevant details about the location, strength, and arrival time of an earthquake event, or it may be just a notification of an earthquake emergency without further details.”)
notifying, upon determining that the earthquake has occurred in the environment around the autonomous vehicle, emergency services or authorities; (Ghannam paragraph 0026 discloses, “then the method proceeds to automatically launch one or more other safety measures corresponding to the vehicle mobility status.”) and 
sending, to the emergency services or authorities, the sensor data. (Ghannam paragraph 0032 discloses, “Another earthquake response safety measure involves pushing data from the vehicle to the remote response center and/or to other nearby vehicles. Data collected by the response center can support its analysis of the extent and location of earthquake damage and can identify and prioritize specific incidents where rescue assistance may be required.”)
determining that the earthquake has occurred in the environment around the autonomous vehicle, emergency services or authorities; (Ghannam paragraph 0029 discloses, “In step 67, the emergency management controller performs a check to determine whether the vehicle is moving and is located in a nonhazardous area. As used herein, a nonhazardous area may include a roadway traversing or proximate to a bridge or overpass, near high-rise buildings, or near bodies of water. When the vehicle is not driving in a particularly hazardous area, then a corresponding safety measure includes imposing a speed limit on vehicle motion in step 68. The reduction in speed is meant to lessen the risk of loss of control or significant collisions if shaking begins before the vehicle comes to a stop. When in a hazardous area, however, the maximum vehicle speed may be reduced less or not at all so that the vehicle can first proceed out of the hazardous area.” And paragraph 0038 discloses, “In the event that a vehicle is an autonomous vehicle, then a check is performed in step 92 determine whether the autonomous vehicle is parked in a hazardous location. Hazardous locations may include a parking structure, a covered garage, or other situations with a high likelihood of harm such as near a body of water. If in a hazardous location, then the autonomous vehicle identifies a nearby safe location in step 91 and automatically relocates the vehicle to the safe location. For example, a vehicle parked in a parking structure may automatically relocate to a position outside the parking structure by calculating an appropriate route to a safe destination and then activating the powertrain and autonomous controller to execute the route.”) and 
sending, to the emergency services or authorities, the sensor data. (Ghannam paragraph 0032 discloses, “Another earthquake response safety measure involves pushing data from the vehicle to the remote response center and/or to other nearby vehicles. Data collected by the response center can support its analysis of the extent and location of earthquake damage and can identify and prioritize specific incidents where rescue assistance may be required.”)
5. (Cancelled).
As per claim 6, The method of claim 1, further comprising: sending, to a remote computing system, the sensor data, wherein the sensor data is used to train a machine learning algorithm that determines whether an impact of the earthquake is dangerous. (Ghannam paragraph 0025 discloses, “Data recorder 33 may access various vehicle parameters including vibrations experienced by the vehicle as measured by sensors 35 and both internal and external images from cameras 53. Recorded data can be used both internally for detecting earthquakes and evaluating vehicle status and externally for transmitting the data remotely to response center 45 in order to assist in detecting and quantifying earthquake events and the resulting damages caused.” The clause doesn’t specify what constitutes as dangerous)
As per claim 7, The method of claim 1, further comprising: receiving communicated data from a remote computing system, wherein determining that the earthquake has occurred in the environment around the autonomous vehicle is further based on the communicated data. (Ghannam paragraph 0026 discloses, “Earthquake warnings can be initiated as a remotely generated message which is wirelessly transmitted to the vehicle, an internally generated message based on monitoring vibrations using vehicle sensors such as accelerometers in a restraint control system, or as an internally generated message based on an input action initiated by an occupant in the vehicle.”)
As per claim 8, The method of claim 1, further comprising: receiving, prior to determining that the earthquake has occurred in the environment around the autonomous vehicle, a communication from a passenger of the autonomous vehicle, the communication indicating that the earthquake has occurred. (Ghannam paragraph 0026 discloses, “Earthquake warnings can be initiated as a remotely generated message which is wirelessly transmitted to the vehicle, an internally generated message based on monitoring vibrations using vehicle sensors such as accelerometers in a restraint control system, or as an internally generated message based on an input action initiated by an occupant in the vehicle.”)
As per claim 9, A non-transitory computer readable medium for dynamically providing sensor data to a user associated with an autonomous vehicle based on an environment around the autonomous vehicle, the non-transitory computer readable medium comprising instructions stored thereon, the instructions effective to cause at least one processor to: 
receive sensor data from one or more sensors disposed on the autonomous vehicle, wherein the sensor data comprises measurements associated with [[an]]the environment around the autonomous vehicle; (Ghannam paragraph 0022 discloses, “The vehicle can be comprised of an autonomous (driverless) vehicle by having an autonomous controller 51 connected to bus 31 and to a plurality of associated actuators and sensors 52 as known in the art.” And paragraph 0025 discloses, “Data recorder 33 may access various vehicle parameters including vibrations experienced by the vehicle as measured by sensors 35 and both internal and external images from cameras 53. Recorded data can be used both internally for detecting earthquakes and evaluating vehicle status and externally for transmitting the data remotely to response center 45 in order to assist in detecting and quantifying earthquake events and the resulting damages caused.”)
determine, based on the sensor data, that an earthquake has occurred in the environment around the autonomous vehicle; [[and]] (Ghannam paragraph 0025 discloses, “Data recorder 33 may access various vehicle parameters including vibrations experienced by the vehicle as measured by sensors 35 and both internal and external images from cameras 53. Recorded data can be used both internally for detecting earthquakes and evaluating vehicle status and externally for transmitting the data remotely to response center 45 in order to assist in detecting and quantifying earthquake events and the resulting damages caused.”)
determine, in response to determining that determining that the earthquake has occurred in the environment around the autonomous vehicle and based upon sensor data that is associated with determining that the earthquake has occurred in the environment, a relevant sensor of the one or more sensors; (Ghannam paragraph 0029 discloses, “In step 67, the emergency management controller performs a check to determine whether the vehicle is moving and is located in a nonhazardous area. As used herein, a nonhazardous area may include a roadway traversing or proximate to a bridge or overpass, near high-rise buildings, or near bodies of water. When the vehicle is not driving in a particularly hazardous area, then a corresponding safety measure includes imposing a speed limit on vehicle motion in step 68. The reduction in speed is meant to lessen the risk of loss of control or significant collisions if shaking begins before the vehicle comes to a stop. When in a hazardous area, however, the maximum vehicle speed may be reduced less or not at all so that the vehicle can first proceed out of the hazardous area.” And paragraph 0038 discloses, “In the event that a vehicle is an autonomous vehicle, then a check is performed in step 92 determine whether the autonomous vehicle is parked in a hazardous location. Hazardous locations may include a parking structure, a covered garage, or other situations with a high likelihood of harm such as near a body of water. If in a hazardous location, then the autonomous vehicle identifies a nearby safe location in step 91 and automatically relocates the vehicle to the safe location. For example, a vehicle parked in a parking structure may automatically relocate to a position outside the parking structure by calculating an appropriate route to a safe destination and then activating the powertrain and autonomous controller to execute the route.”) and 
display, in response to determining that the earthquake has occurred in the environment, sensor data obtained from the relevant sensor, wherein displaying the sensor data obtained from the relevant sensor includes computer generated images and information that augment the sensor data obtained from the relevant sensor. (Williams paragraph 0040 teaches, “The method can include, at 210, receiving data derived from at least one sensor from each of a plurality of vehicles characterizing at least one earthquake. Thereafter, at 220, the method can include determining at least one of a magnitude and epicenter of the at least one earthquake. In addition, at 230, the method can include providing data characterizing the determination. Additionally, providing the data can include at least one of displaying the data, transmitting the data, loading the data, and storing the data.”)
As per claim 10, The non-transitory computer readable medium of claim 9, wherein the instructions are further effective to cause the at least one processor to: 
send, in response to determining that the earthquake has occurred in the environment around the autonomous vehicle, a request for remote assistance, the request further including at least the portion of the sensor data; (Ghannam paragraph 0016 discloses, “Wireless communication channel 24 preferably carries two-way communications in order to enable data supporting earthquake detection and for evaluating earthquake damage and identifying the need for emergency responses to be transmitted to emergency response center 15 as described below.”) and 
receive an evaluation indicating a determination of an extent of damage or danger caused by the earthquake. (Ghannam paragraph 0025 discloses, “Data recorder 33 may access various vehicle parameters including vibrations experienced by the vehicle as measured by sensors 35 and both internal and external images from cameras 53. Recorded data can be used both internally for detecting earthquakes and evaluating vehicle status and externally for transmitting the data remotely to response center 45 in order to assist in detecting and quantifying earthquake events and the resulting damages caused.”)
As per claim 11, The non-transitory computer readable medium of claim 9, wherein the instructions are further effective to cause the at least one processor to: receive commands through remote assistance, the commands effective to allow limited control of the autonomous vehicle. (Ghannam paragraph 0029 discloses, “When in a hazardous area, however, the maximum vehicle speed may be reduced less or not at all so that the vehicle can first proceed out of the hazardous area.”)
12. (Cancelled).
As per claim 13, The non-transitory computer readable medium of claim 9, wherein the instructions are further effective to cause the at least one processor to: 
receive communicated data from a remote computing system, wherein determining that the earthquake has occurred in the environment around the autonomous vehicle is further based on the communicated data. (Ghannam paragraph 0026 discloses, “The alert data may include relevant details about the location, strength, and arrival time of an earthquake event, or it may be just a notification of an earthquake emergency without further details.”)
As per claim 14, The non-transitory computer readable medium of claim 9, wherein the instructions are further effective to cause the at least one processor to: 
receive, prior to determining that the earthquake has occurred in the environment around the autonomous vehicle, a communication from a passenger of the autonomous vehicle, the communication indicating that the earthquake has occurred. (Ghannam paragraph 0026 discloses, “The alert data may include relevant details about the location, strength, and arrival time of an earthquake event, or it may be just a notification of an earthquake emergency without further details.”)
As per claim 15, A system for dynamically providing sensor data to a user associated with an autonomous vehicle based on an environment around the autonomous vehicle, the system comprising: 
at least one processor; (Ghannam paragraphs 0030 discloses, “An emergency management controller 32 connected to bus 31 comprises a data recorder 33 and includes other typical components such as a programmable microprocessor.” And paragraph 0036 discloses, “In step 84, the earthquake emergency management controller detects and records the surroundings including interior and/or exterior pictures and other relevant data such as accelerometer measurements from the RCM and air temperature measurements from an HVAC system.”)
at least one memory storing computer-readable instructions that, when executed by the at least one processor, causes the at least one processor to: (Ghannam paragraph 0020 discloses, “An emergency management controller 32 connected to bus 31 comprises a data recorder 33 and includes other typical components such as a programmable microprocessor.”)
receive sensor data from one or more sensors disposed on the autonomous vehicle, wherein the sensor data comprises measurements associated with [[an]]the environment around the autonomous vehicle; (Ghannam paragraph 0022 discloses, “The vehicle can be comprised of an autonomous (driverless) vehicle by having an autonomous controller 51 connected to bus 31 and to a plurality of associated actuators and sensors 52 as known in the art.” And paragraph 0025 discloses, “Data recorder 33 may access various vehicle parameters including vibrations experienced by the vehicle as measured by sensors 35 and both internal and external images from cameras 53. Recorded data can be used both internally for detecting earthquakes and evaluating vehicle status and externally for transmitting the data remotely to response center 45 in order to assist in detecting and quantifying earthquake events and the resulting damages caused.”)
determine, based on the sensor data, an earthquake has occurred in the environment around the autonomous vehicle; [[and]] (Ghannam paragraph 0025 discloses, “Data recorder 33 may access various vehicle parameters including vibrations experienced by the vehicle as measured by sensors 35 and both internal and external images from cameras 53. Recorded data can be used both internally for detecting earthquakes and evaluating vehicle status and externally for transmitting the data remotely to response center 45 in order to assist in detecting and quantifying earthquake events and the resulting damages caused.”)
determine, in response to determining that the earthquake has occurred in the environment around the autonomous vehicle and based upon sensor data that is associated with determining that the earthquake has occurred in the environment around the autonomous vehicle, a relevant sensor of the one or more sensors; (Ghannam paragraph 0029 discloses, “In step 67, the emergency management controller performs a check to determine whether the vehicle is moving and is located in a nonhazardous area. As used herein, a nonhazardous area may include a roadway traversing or proximate to a bridge or overpass, near high-rise buildings, or near bodies of water. When the vehicle is not driving in a particularly hazardous area, then a corresponding safety measure includes imposing a speed limit on vehicle motion in step 68. The reduction in speed is meant to lessen the risk of loss of control or significant collisions if shaking begins before the vehicle comes to a stop. When in a hazardous area, however, the maximum vehicle speed may be reduced less or not at all so that the vehicle can first proceed out of the hazardous area.” And paragraph 0038 discloses, “In the event that a vehicle is an autonomous vehicle, then a check is performed in step 92 determine whether the autonomous vehicle is parked in a hazardous location. Hazardous locations may include a parking structure, a covered garage, or other situations with a high likelihood of harm such as near a body of water. If in a hazardous location, then the autonomous vehicle identifies a nearby safe location in step 91 and automatically relocates the vehicle to the safe location. For example, a vehicle parked in a parking structure may automatically relocate to a position outside the parking structure by calculating an appropriate route to a safe destination and then activating the powertrain and autonomous controller to execute the route.”) and 
display, in response to determining that the earthquake has occurred in the environment, sensor data obtained from the relevant sensor, wherein displaying the sensor data obtained from the relevant sensor includes computer generated images and information that augment the sensor data obtained from the relevant sensor. (Williams paragraph 0040 teaches, “The method can include, at 210, receiving data derived from at least one sensor from each of a plurality of vehicles characterizing at least one earthquake. Thereafter, at 220, the method can include determining at least one of a magnitude and epicenter of the at least one earthquake. In addition, at 230, the method can include providing data characterizing the determination. Additionally, providing the data can include at least one of displaying the data, transmitting the data, loading the data, and storing the data.”)
As per claim 16, The system of claim 15, wherein the instructions are effective to further cause the at least one processor to: 
send, in response to determining that the earthquake has occurred in the environment around the autonomous vehicle, a request for remote assistance, the request further including at least the portion of the sensor data; (Ghannam paragraph 0016 discloses, “Wireless communication channel 24 preferably carries two-way communications in order to enable data supporting earthquake detection and for evaluating earthquake damage and identifying the need for emergency responses to be transmitted to emergency response center 15 as described below.”)  and 
receive an evaluation indicating a determination of an extent of damage or danger caused by the earthquake. (Ghannam paragraph 0025 discloses, “Data recorder 33 may access various vehicle parameters including vibrations experienced by the vehicle as measured by sensors 35 and both internal and external images from cameras 53. Recorded data can be used both internally for detecting earthquakes and evaluating vehicle status and externally for transmitting the data remotely to response center 45 in order to assist in detecting and quantifying earthquake events and the resulting damages caused.”)
As per claim 17, The system of claim 15, wherein the instructions are effective to further cause the at least one processor to: receive commands through remote assistance, the commands effective to allow limited control of the autonomous vehicle. (Ghannam paragraph 0029 discloses, “When in a hazardous area, however, the maximum vehicle speed may be reduced less or not at all so that the vehicle can first proceed out of the hazardous area.”)
18. (Cancelled).
As per claim 19, The system of claim 15, wherein the instructions are effective to further cause the at least one processor to: 
receive communicated data from a remote computing system, wherein determining that the earthquake has occurred in the environment around the autonomous vehicle is further based on the communicated data. (Ghannam paragraph 0026 discloses, “The alert data may include relevant details about the location, strength, and arrival time of an earthquake event, or it may be just a notification of an earthquake emergency without further details.”)
As per claim 20. The system of claim 15, wherein the instructions are effective to further cause the at least one processor to: 
receive, prior to determining that the earthquake has occurred in the environment around the autonomous vehicle, a communication from a passenger of the autonomous vehicle, the communication indicating that the earthquake has occurred. (Ghannam paragraph 0026 discloses, “The alert data may include relevant details about the location, strength, and arrival time of an earthquake event, or it may be just a notification of an earthquake emergency without further details.”)
Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666